EXHIBIT 10.1

THE PANTRY, INC.

1999 Stock Option Plan

(Amended and Restated as of August 2, 2006)

Section 1. Description of Plan. This is the 1999 Stock Option Plan (the “Plan”)
of The Pantry, Inc., a Delaware corporation (the “Company”). Under this Plan,
officers, key employees and consultants of the Company or any of its
subsidiaries and members of the board of directors of the Company or any of its
Subsidiaries, to be selected as set forth below, may be granted options
(“Options”) to purchase shares of the common stock, par value $.01, of the
Company (“Common Stock”). For purposes of this Plan, the term “subsidiary” means
any directly or indirectly majority or wholly-owned entity of the Company
(individually, a “Subsidiary” and collectively, the “Subsidiaries”). It is
intended that the Options under this Plan will either qualify for treatment as
incentive stock options under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), and be designated “Incentive Stock Options” or not
qualify for such treatment and be designated “Nonqualified Stock Options.”
Incentive Stock Options may only be granted to employees.

Section 2. Purpose of Plan. The purpose of the Plan and of granting Options to
specified persons is to further the growth, development and financial success of
the Company and its Subsidiaries by providing additional incentives to certain
officers, key employees, consultants and members of the board of directors of
the Company or its Subsidiaries. By assisting such persons in acquiring shares
of Common Stock, the Company can ensure that such persons will themselves
benefit directly from the Company’s and its Subsidiaries’ growth, development
and financial success.

Section 3. Eligibility. The persons who shall be eligible to receive grants of
Options under the Plan shall be the directors, officers, key employees and
consultants of the Company and the Subsidiaries; provided that bona fide
services shall be rendered to the Company or its Subsidiaries by such consultant
and such services shall not be rendered in connection with the offer and sale of
securities in a capital-raising transaction. Consultants as well as directors
who are not also employees of the Company are not eligible to receive Incentive
Stock Options. A person who holds an Option is herein referred to as a
“Participant,” and more than one Option may be granted to any Participant. The
aggregate fair market value (determined as of the time an Incentive Stock Option
is granted) of the Common Stock with respect to which Incentive Stock Options
are exercisable for the first time by any Participant in any calendar year under
this Plan and any other Incentive Stock Option plans of the Company or any
Subsidiary shall not exceed $100,000.

Section 4. Administration.

(a) The Plan shall be administered by the board of directors of the Company (the
“Board”) or, at the Board’s option, a committee of the Board (either the Board
or such committee, the “Committee”). Members of the Committee shall be
appointed, both initially and as vacancies occur, by the Board to serve at the
pleasure of the Board. To the extent possible and advisable, the Committee may
be constituted so as to permit this Plan to comply with Rule 16b-3 promulgated
under Section 16 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and Section 162(m) of the Code. The Committee shall meet at such
times and places as it determines and may meet through a telephone conference
call. A majority of its members shall constitute a quorum, and the decision of a
majority of those present at any meeting at which a quorum is present shall
constitute the decision of the Committee. A writing signed by all of its members
shall constitute the decision of the Committee without the necessity, in such
event, for holding an actual meeting.

(b) The Committee is authorized and empowered to administer the Plan and,
subject to the Plan, (i) to select the Participants, to determine the number of
shares of Common Stock which may be purchased and in general to grant Options;
(ii) to determine the dates upon which Options shall be granted and the terms
and conditions thereof in a manner not inconsistent with the Plan, which terms
and conditions need not be identical as to the various Options granted; (iii) to
determine which Options are to be Incentive Stock Options and which Options are
to be Nonqualified Stock Options; (iv) to interpret the Plan; (v) to prescribe,
amend and rescind rules relating to the Plan; (vi) to authorize any person to
execute on behalf of the Company any instrument required to effectuate the grant
of an Option previously granted by the Committee; (vii) to determine the rights
and obligations of Participants under the Plan; (viii) to specify the purchase
price to be paid by Participants for shares of Common Stock; (ix) to accelerate
the time during which an Option may be exercised in accordance with the
provisions of Section 16 hereof, and to otherwise accelerate the time during
which an Option may be exercised in each case notwithstanding the provisions in
the Option Agreement (as defined in Section 13) stating the time during which it
may be exercised; (x) to extend the period of time during which a Nonqualified
Option may be exercised (e.g. following termination of employment) and (xi) to
make all other determinations deemed necessary



--------------------------------------------------------------------------------

or advisable for the administration of the Plan. The interpretation and
construction by the Committee of any provision of the Plan or of any Option
granted under it shall be final, conclusive and binding. Except to the extent
such exemption from liability or limitation thereof is not permitted under the
General Corporation Law of the state of Delaware, as the same exists or may
hereafter be amended, no member of the Committee shall be liable for any action
or determination made with respect to the Plan or any Option granted hereunder.

Section 5. Shares Subject to Plan. The aggregate number of shares of Common
Stock for which Options may be granted pursuant to the Plan shall be 4,707,505
subject to adjustment as provided in Section 11 hereof. Up to the full number of
said shares may be subject to Incentive Stock Options granted hereunder. The
maximum number of shares that may be subject to Options granted to a single
Participant is 1,785,000, subject to adjustment as provided in Section 11
hereof. The number of shares of Common Stock which may be purchased by a
Participant upon exercise of each Option shall be determined by the Committee
and set forth in each Option Agreement. Upon the expiration or termination, in
whole or in part, for any reason of an outstanding Option or any portion thereof
which shall not have vested or shall not have been exercised in full, or in the
event that any shares of Common Stock acquired pursuant to the Plan are
reacquired by the Company at the original purchase price, (a) any shares of
Common Stock which have not been purchased or (b) the shares of Common Stock
reacquired, as the case may be, shall again become available for the granting of
additional Options under the Plan. Notwithstanding the preceding sentence,
shares subject to a terminated option shall continue to be considered to be
outstanding for purposes of determining the maximum number of shares that may be
issued to a single Participant. Similarly, the repricing of an Option will be
considered the grant of a new Option for this purpose.

Section 6. Option Price. Except as provided in Section 12 hereof, the purchase
price per share (the “Option Price”) of the shares of Common Stock underlying
each Option shall not be less than 100 percent of the fair market value of such
shares on the date of grant of the Option; provided that with respect to any
Option the Committee may provide that the Option Price increases over time;
provided further, that if the Participant is a ten percent (10%) stockholder of
the Company determined in accordance with the constructive ownership rules of
Section 424(a) of the Code at the time such Participant is granted an Incentive
Stock Option, the Option Price shall be not less than 110 percent of said fair
market value. Fair market value shall be determined by the Committee (i) if the
Company’s securities are traded on a national securities exchange or on the
Nasdaq System (or a similar successor system), on the basis of the reported
closing sales price on such date or, in the absence of a reported sales price on
such date, on the basis of the average of the reported closing bid and asked
price on such date; provided that if such exchange or system is closed on the
date of grant fair market value shall be determined based on the immediately
preceding trading day, or (ii) in the absence of both a reported sales price and
a reported bid and asked price under clause (i), the Committee shall determine
such fair market value on the basis of such evidence as it deems appropriate in
its sole discretion.

Section 7. Restrictions on Grants; Vesting of Options. Notwithstanding any other
provisions set forth herein or in any Option Agreement, no Options may be
granted under the Plan subsequent to 10 years from the date this Plan was
adopted by the Board. The vesting of all Options may be based on the passage of
time. The Committee shall determine the vesting schedule applicable to each
Option or group of Options in a schedule, a copy of which shall be filed with
the records of the Committee and attached to each Option Agreement to which the
same applies. The vesting schedule need not be identical for all Options granted
hereunder. The Committee may periodically review the vesting criteria applicable
to any Option or Options and, in its sole judgment, may adjust the same to
reflect unanticipated major events, including but not limited to catastrophic
occurrences, mergers and acquisitions.

Section 8. Exercise of Options. Once vested, and prior to its termination date,
an Option may be exercised by the Participant by giving written notice to the
Company specifying the whole number of shares of Common Stock to be purchased
and accompanied by payment of the full purchase price therefor in cash, by check
or in such other form of lawful consideration as the Committee may approve from
time to time, including without limitation and in the sole discretion of the
Committee, the assignment and transfer by the Participant to the Company of
outstanding shares of Common Stock theretofore held by the Participant in a
manner intended to comply with the provisions of Rule l6b-3 under the Exchange
Act, if applicable; provided that the purchase price may not be paid by a
Participant via any type of “cashless exercise” in which the Company directly,
indirectly or effectively purchases shares of Common Stock held by such
Participant without the express written consent of the Committee, which may be
given or withheld in the Committee’s sole discretion (provided that such shares
have been held by such Participant for such period of time as may be necessary
to avoid adverse accounting treatment and are not subject to forfeiture
conditions). After giving due consideration of the consequences under Section 16
of the Exchange Act, under the Code and under the Sarbanes-Oxley Act of 2002,
the Committee may also authorize the exercise of Options by the delivery to the
Company or its designated agent of an irrevocable written notice of exercise
form together with irrevocable instructions to a broker-dealer to sell or margin
a sufficient portion of the shares of Common Stock and to deliver the sale or
margin loan proceeds directly to the Company to pay the exercise price of the
Option. Once vested, and prior to its termination date, an Option may only be



--------------------------------------------------------------------------------

exercised by the Participant or in the event of death of the Participant, by the
person or persons (including the deceased Participant’s estate) to whom the
deceased Participant’s rights under such Option shall have passed by will or the
laws of descent and distribution. Notwithstanding the immediately preceding
sentence, in the event of disability (within the meaning of Section 22(e)(3) of
the Code) of a Participant, a designee of the Participant (or the legal
representative of the Participant if the Participant has no designee) may
exercise the Option on behalf of such Participant (provided such Option would
have been exercisable by such Participant) until the right to exercise such
Option expires, as set forth in such Participant’s particular Option Agreement
or this Plan.

Section 9. Issuance of Common Stock. The Company’s obligation to issue its
shares of Common Stock upon exercise of an Option is expressly conditioned upon
the compliance with any registration or other qualification obligations with
respect to such shares of Common Stock under any state and/or federal law or
rulings and regulations of any government regulatory body or the rules of any
stock exchange or quotation system upon which the Common Stock is listed or
quoted. The inability of the Company to obtain from any regulatory body deemed
by the Company’s counsel to be necessary for the lawful issuance and sale of any
shares of Common Stock hereunder shall relieve the Company of any liability in
respect of the nonissuance or sale of such shares of Common Stock as to which
such requisite authority shall not have been obtained.

Section 10. Nontransferability; Notice of Disqualifying Disposition.

An Option may not be sold, pledged, assigned, hypothecated, transferred or
disposed of in any manner other than by will or by the laws of descent or
distribution. Any permitted transferee shall be required prior to any transfer
of an Option to execute a written undertaking to be bound by the provisions of
the applicable Option Agreement. A Participant must notify the Company if he or
she disposes of stock acquired pursuant to the exercise of an Incentive Stock
Option issued under the Plan prior to the holding periods required to qualify
for long-term capital gains treatment on the disposition.

Section 11. Recapitalization, Reorganization; Merger or Consolidation.

(a) Subject to Section 11(b) hereof, if the outstanding shares of Common Stock
of the Company are exchanged for different securities of the Company through a
reorganization, recapitalization or reclassification or if the number of
outstanding shares is changed through a stock split, reverse stock split or
stock dividend, an appropriate adjustment shall be made by the Committee (i) in
the number or kind of shares which may be purchased pursuant to the exercise of
Options, as provided in Section 5 hereof, and (ii) in the number, exercise
price, or kind of securities subject to any outstanding Option granted under the
Plan. Any such adjustment in an outstanding Option, however, shall be made
without change in the total price applicable to the unexercised portion of the
Option but with a corresponding adjustment in the price for each share covered
by the Option. In making such adjustments, or in determining that no such
adjustments are necessary, the Committee may rely upon the advice of counsel and
accountants to the Company, and the determination of the Committee shall be
final, conclusive and binding. No fractional shares of stock shall be issued or
issuable under the Plan on account of any such adjustment.

(b) Upon a Change in Control, all Options shall become fully vested and
exercisable, and the Plan and each outstanding Option shall terminate. In such
event, each Participant shall have the right until 10 days before the effective
date of such Change in Control to exercise, in whole or in part, any unexpired
Option or Options issued to the Participant. For purposes of this subsection, a
“Change in Control” shall mean:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than:
(i) the Company; (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company; (iii) a Company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company; or (iv) the existing
holders of capital stock of the Company as of the date hereof, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities.

(ii) The consummation of a merger, share exchange, consolidation or
reorganization involving the Company and any other Company or other entity as a
result of which less than fifty percent (50%) of the combined voting power of
the Company or of the surviving or resulting Company or entity after such
transaction is held in the aggregate by the holders of the combined voting power
of the outstanding securities of the Company immediately prior to such
transaction.



--------------------------------------------------------------------------------

(iii) The stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

(c) The grant of an Option under the Plan shall not affect in any way the right
or power of the Company to make adjustments, reclassifications or changes in its
capital or business structures, to merge, consolidate, dissolve, or liquidate or
to sell or transfer all or any part of its business or assets or to take any
other corporate action.

Section 12. Substitute Options. If the Company at any time should succeed to the
business of another entity through a merger, consolidation, corporate
reorganization or exchange, or through the acquisition of stock or assets of
such entity or its subsidiaries or otherwise, Options may be granted under the
Plan to option holders of such entity or its subsidiaries, in substitution for
options to purchase interests in such entity held by them at the time of
succession. The Committee, in its sole and absolute discretion, shall determine
the extent to which such substitute Options shall be granted (if at all), the
person or persons to receive such substitute Options (who need not be all option
holders of such entity), the number of Options to be received by each such
person, the Option Price of such Option (which may be determined without regard
to Section 6 hereof) and the terms and conditions of such substitute Options;
provided, however, that the terms of each such substituted Option that is
intended to be an Incentive Stock Option shall be in compliance with
Section 424(a) of the Code.

Section 13. Option Agreement. Each Option granted under the Plan shall be
evidenced by a written option agreement (an “Option Agreement”) executed by the
Company and the Participant which (a) shall contain each of the provisions and
agreements herein specifically required to be contained therein; (b) shall
indicate whether such Option is to be an Incentive Stock Option or a
Nonqualified Stock Option, and if an Incentive Stock Option shall contain terms
and conditions permitting such Option to qualify for treatment as an Incentive
Stock Option under Section 422 of the Code; (c) may contain a right of
repurchase in favor of the Company in the event a Participant’s employment or
other relationship with the Company and all of its Subsidiaries terminates; and
(d) may contain such other terms and conditions as the Committee deems desirable
and which are not inconsistent with the Plan.

Section 14. Rights as a Stockholder. No Participant (or any legal
representative, heir or legatee) shall have any rights as a stockholder with
respect to any shares covered by any Option until the date of the issuance of a
stock certificate to such person upon the due exercise of such Option. No
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property) or distributions or other rights for which
the record date is prior to the date such stock certificate is issued, except as
expressly provided in Section 11 hereof.

Section 15. Termination of Options.

(a) Each Option granted under the Plan shall set forth a termination date
thereof, in addition to any other termination events set forth in the Plan and
in each particular Option Agreement, which, with respect to Nonqualified Stock
Options, shall be no later than 10 years from the date such Option is granted
and with respect to Incentive Stock Options, if the Participant is a 10-percent
stockholder of the Company determined using the constructive ownership rules of
Section 424(d) of the Code at the time such Option is granted, the Option shall
terminate no later than five years from the date of the grant thereof. An
Incentive Stock Option shall contain any termination events required by
Section 422 of the Code.

(b) The termination of the employment or other relationship of a Participant as
a result of death or disability (within the meaning of Section 22(e)(3) of the
Code) shall automatically cause the vesting of any Option then held by the
Participant to accelerate in full, and the Option shall thereupon be exercisable
with respect to the full number of shares subject to the Option for such periods
following termination as may be set forth in the applicable Option Agreement or
this Plan.

Section 16. Acceleration of Options. Notwithstanding any provision to the
contrary contained in a particular Option Agreement, the Committee, in its sole
discretion, at any time, or from time to time, may elect to accelerate the
vesting of all or any portion of any Option then outstanding. The decision by
the Committee to accelerate an Option or to decline to accelerate an Option
shall be final, conclusive and binding. In the event of the acceleration of the
exercisability of Options as the result of a decision by the Committee pursuant
to this Section 16, each outstanding Option so accelerated shall be exercisable
for a period of at least five days from and after the date of such acceleration
and upon such other terms and conditions as the Committee may determine in its
sole discretion; provided that such terms and conditions (other than terms and
conditions relating solely to the acceleration of exercisability and the related
termination of an Option) may not adversely affect the rights of any Participant
without the consent of the Participant so adversely affected. Any outstanding
Option which has not been exercised by the holder at the end of such period
shall terminate automatically and become null and void.



--------------------------------------------------------------------------------

Section 17. Withholding of Taxes. The Company, or a Subsidiary, as the case may
be, may deduct and withhold from the wages, salary, bonus and other income paid
by the Company (or such Subsidiary) to the Participant the requisite tax upon
the amount of taxable income, if any, recognized by the Participant in
connection with the exercise in whole or in part of any Option, or the sale of
shares of Common Stock issued to the Participant upon the exercise of an Option,
as may be required from time to time under any federal or state tax laws and
regulations. This withholding of tax shall be made from the Company’s (or such
Subsidiary’s) concurrent or next payment of wages, salary, bonus or other income
to the Participant or by payment to the Company (or such Subsidiary) by the
Participant of the required withholding tax, as the Committee may determine;
provided, however, that, in the sole discretion of the Committee, the
Participant may pay such tax by reducing the number of shares of Common Stock
issued upon exercise of an Option (for which purpose such shares of Common Stock
shall be valued at fair market value as determined by the Committee, which
determination shall be final, conclusive and binding). The maximum number of
shares that can be withheld will be the number needed to satisfy the applicable
tax withholding rules.

Section 18. Effectiveness and Termination of the Plan. The Plan shall be
effective on the date on which it is adopted by the Board; provided that it is
approved by a majority of the Company’s stockholders, in accordance with the
provisions of Section 422 of the Code, within 12 months before or after the date
of its adoption by the Board. The Plan shall terminate, in addition to the other
termination events set forth in the Plan, at the time when all shares of Common
Stock which may be issued hereunder have been so issued; provided, however, that
the Board may in its sole discretion terminate the Plan at any other time.
Subject to Section 11 hereof, no such termination shall in any way affect any
Option then outstanding.

Section 19. Time of Granting Options. The date of grant of an Option shall, for
all purposes, be the date on which the Committee makes the determination
granting such Option.

Section 20. Amendment of Plan. The Committee may make such amendments to the
Plan and, with the consent of each Participant adversely affected, to the terms
and conditions of granted Options, as it shall deem advisable, including without
limitation the acceleration of the time at which an Option may be exercised. No
amendment shall in any way adversely affect any Option then outstanding without
the consent of the Participant so adversely affected. Any amendments to the
class of individuals who are entitled to receive Incentive Stock Options or to
the maximum number of shares of Common Stock that may be issued under the Plan,
except as adjusted pursuant to Section 11 of this Plan, must be approved by
holders of a majority of the shares of the Company’s Common Stock.

Section 21. Transfers and Leaves of Absence. For purposes of the Plan, (a) a
transfer of a Participant’s employment or consulting relationship, without an
intervening period, between the Company and a Subsidiary (or vice versa) or
between Subsidiaries shall not be deemed a termination of employment or a
termination of a consulting relationship (provided that switching from employee
to consultant status will constitute a termination of employment for purposes of
an Incentive Stock Option) and (b) a Participant who is granted in writing a
leave of absence shall be deemed to have remained in the employ of, or in a
consulting relationship with, the Company (or a Subsidiary, whichever is
applicable) during such leave of absence except that, for purposes of exercising
an Incentive Stock Option, the Participant will be considered to have terminated
employment on the 91st day of the leave, unless his or her right to
re-employment is guaranteed by statute or contract.

Section 22. No Obligation to Exercise Option. The granting of an Option shall
impose no obligation on the Participant to exercise such Option.

Section 23. Indemnification. In addition to such other rights of indemnification
as they may have as members of the Board, the members of the Committee shall be
indemnified by the Company to the fullest extent permitted by law against the
reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Option granted thereunder, and against all amounts paid by them in
satisfaction of a judgment in any such action, suit or proceeding except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such Committee member is not entitled to indemnification under
applicable law; provided that within 60 days after institution of any such
action, suit or proceeding such Committee member shall in writing offer the
Company the opportunity, at the Company’s expense, to handle and defend the
same, and such Committee member shall cooperate with and assist the Company in
the defense of any such action, suit or proceeding. The Company shall not be
obligated to indemnify any Committee member with regard to any settlement of any
action, suit or proceeding of which the Company did not consent to in writing
prior to such settlement.



--------------------------------------------------------------------------------

Section 24. Governing Law. The Plan and any Option granted pursuant to the Plan
shall be construed under and governed by the laws of the State of Delaware
without regard to conflict of law provisions thereof.

Section 25. Not an Employment or Consulting Agreement. Nothing contained in the
Plan or in any Option Agreement shall confer, intend to confer or imply any
rights of employment or any rights to a consulting relationship or rights to
continued employment by, or rights to a continued consulting relationship with,
the Company or any Subsidiary in favor of any Participant or limit the ability
of the Company or any Subsidiary to terminate, with or without cause, in its
sole and absolute discretion, the employment of, or consulting relationship
with, any Participant, subject to the terms of any written employment or
consulting agreement to which a Participant is a party. In addition, nothing
contained in the Plan or in any Option Agreement shall preclude any lawful
action by the Company or the Board of Directors.